DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 7-9, 14-16 and 18-20 in the reply filed on 06/16/2021 is acknowledged.
Claims 6, 10-13m and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/16/2021.

Nucleotide and/or Amino Acid Sequence Disclosures
The application appears to meet the requirements for sequence listing.

Information Disclosure Statement
An information disclosure statement was filed on 05/15/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims set out the small molecule phosphoric acid mono-(2,3-dioxo-butyl)ester. The compound is listed as an aldolase inhibitor at [000237], but not an aldolase B inhibitor in claims 7 and 19. Clarification is requested since it appears that claims 15 and 20 should depend on claims 7 and 19, respectively, in order to properly clarify the elected small molecule as a member of the Markush Grouping in those claims.

Claims 1-5, 7-9, 14-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.

(1) The nature of the invention:


(2) The state of the prior art
	The prior art does not teach the use of phosphoric acid mono-(2,3-dioxo-butyl)ester in the treatment of cancer.

 	 (3) The relative skill of those in the art
	The relative skill of the those in the art is high. Practitioners are physicians or clinical scientists.

(4) The predictability or unpredictability of the art
	 The unpredictability of the peptide art is very high The significance of phosphoric acid mono-(2,3-dioxo-butyl)ester  as a treatment of cancer cannot be predicted a priori but must be determined from the case to case by painstaking experimental study. 

(5) The breadth of the claims
	The claims are very broad.  The phosphoric acid mono-(2,3-dioxo-butyl)ester is claimed as a generic cancer treatment.
 
(6) The amount of direction or guidance presented
	In re Dreshfield, 110 F.2d 235, 45 USPQ 36 (CCPA 1940), gives this general rule: "It is well settled that in cases involving chemicals and chemical compounds, which differ radically in their properties it must appear in an applicant's specification either by the enumeration of a sufficient number of the members of a group or by other appropriate language, that the chemicals or chemical combinations included in the claims are capable of accomplishing  the desired result." A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the compounds fall within the scope of a claim will possess the alleged activity.  See In re Riat et al. (CCPA 1964) 327 F2d 685, 140 USPQ 471; In re Barr et al. (CCPA 1971) 444 F 2d 349, 151 USPQ 724. In this case, applicant has claimed one compound which is  used in the treatment of cancer of various forms and etiologies. None of which are enumerated in a manner showing a measurable treatment parameter.

 (7) The presence or absence of working examples
	The specification includes a listing of all the compounds which will be tested for reduction of liver metastasis from a primary tumor. However, this is an intended study with no data provided, Therefore there is no guidance as to efficacy in the treatment of even one form of cancer.

 (8) The quantity of experimentation necessary
	Since the significance of phosphoric acid mono-(2,3-dioxo-butyl)ester as a cancer treatment cannot be predicted a priori but must be determined from the case to case by painstaking experimental study. One of ordinary skill in the art would be burdened with undue "painstaking experimentation study" to determine the efficacy of phosphoric acid mono-(2,3-dioxo-butyl)ester as a treatment of even one cancer, let alone the myriad forms which applicant claims to treat.  



Conclusion
No claims are allowed.
The article by Huard et al is cited as an example of a small molecule involved in the metabolism of fructose.


				Correspondence


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588.  The examiner can normally be reached on 9 am- 3 pm, 4 pm-8pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz